Order entered June 13, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00559-CV

                                 ANGELA EVANS, Appellant

                                                V.

                                  DAVID ARTHUR, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-00536-2014

                                            ORDER
       Before the Court is appellant’s June 13, 2014 motion for emergency stay in which

appellant asks the Court to reduce the amount of supersedeas bond ordered by the trial court in

this action during the pendency of her appeal. Although by order dated May 27, 2014, this Court

abated this case because it was notified that appellant had filed a petition for bankruptcy in the

United States Bankruptcy Court, appellant has now provided the Court with a copy of an order of

the United States Bankruptcy Court for the Eastern District of Texas, in which the bankruptcy

court has concluded the automatic stay does not operate as a stay of the continuation of this suit.

Accordingly, we ORDER this case reinstated upon the Court’s docket. We DENY relator’s

motion for emergency stay. TEX. PROP. CODE ANN. § 24.007 (“A judgment of a county court in

an eviction suit may not under any circumstances be stayed pending appeal unless, within 10
days of the signing of the judgment, the appellant files a supersedeas bond in an amount set by

the county court.”)


                                                   /s/    ADA BROWN
                                                          JUSTICE